DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-16 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant claims a third braking device without explicitly specifying the first braking device and the second braking device. This is considered indefinite because it may lead to confusion to one of ordinary skill as to which braking device is which. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In regards to claim 1: Applicant claims An electric vehicle without a propeller shaft. A search of the Applicant disclosure does not detail or define the excluded propeller shaft, therefore the broadest reasonable interpretation of the term includes any shaft that assists in propulsion of the vehicle. This negative limitation is therefore not structurally supported because any vehicle being propelled inherently requires a meaningful physical connection (i.e. shaft) between the propeller (e. g. electric motor, engine or the like) and the wheels, such as is illustrated in Applicant figures and specification, as the left and right drive shafts 56, and the output shaft of the rotating machine of claim 2. Corrective action or clarification is therefore required.
Further in regards to claim 1: Applicant claims a third braking device disposed in a power transmission path between the rotating machine and a drive wheel to generate a braking force with a braking method other than regeneration during running of the vehicle, however Applicant does not provide structural support for the negative limitation that explicitly excludes a braking method other than regeneration. 
Applicant specification does not provide a definition for the term regeneration, therefore the plain meaning is used. Merriam-Webster dictionary defines regeneration, as best applied in Applicant’s invention, as 4: utilization by special devices of heat or other products that would ordinarily be lost. It is the position of the Office that the broadest reasonable interpretation of this term includes generation of electric current during braking. 
However, Applicant specification and claims 6-8 describe the third braking device as an electromagnetic retarder generating a braking force from an eddy current generated by an braking force with a braking method other than regeneration. Corrective action or clarification is required.
Generating a braking force from an eddy current generated by electromagnetic induction action is understood to be the same or similar process and functionality to the braking forces generated by the regenerative brake force when the rotating machine functions as the generator, also claimed, wherein the current generated is merely applied in a different manner.  
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. (US 20100105520 A1) herein Ohbayashi, in view of Anwar et al. (US 20040070269 A1) herein Anwar. 
In regards to Claim 1, as best understood, Ohbayashi discloses the following: 
1. An electric vehicle without a propeller shaft including 
a rotating machine selectively functioning as an electric motor and a generator, configured to serve as a drive force source in the vehicle when the rotating machine functions as the electric motor, and configured to generate a regenerative brake force when the rotating machine functions as the generator, and (see at least Fig. 1, item 30 and [0054])
a wheel brake disposed on a wheel, used as a service brake, and generating a braking force corresponding to a brake request amount during running of the vehicle, (see at least Fig. 1 and [0056]-[0057] “hydraulic braking means 61FL, 61FR, 61RL, and 61RR”)
the electric vehicle comprising: 
a third braking device disposed in a power transmission path between the rotating machine and a drive wheel to generate a braking force with a braking method other than regeneration during running of the vehicle. (see at least [0064] “external wheel braking force (third wheel braking force), which is different from the regenerative wheel braking force or the hydraulic wheel braking force… For example, an engine braking control means (the prime mover ECU 21 and the transmission ECU 41), the alternator 22, a travel resistance generating means 90, and the like are considered as the external braking force generating means.”)
The third braking device of Ohbayashi is not explicitly disposed in a power transmission path between the rotating machine and a drive wheel. However, this feature is known in the art, at least as taught by Anwar. (see at least Fig. 1, electromagnetic retarders 16 which are located in a power transmission path between rotating machine 24 and drive wheels 12.)

In regards to Claim 2, Ohbayashi discloses the following: 
2. The electric vehicle according to claim 1, wherein the electric vehicle includes a speed reducing mechanism reducing a speed of rotation of an output shaft of the rotating machine (see at least Fig. 1, item 32 and [0054] “power transmission means 32 that decelerates the shaft output torque of the electric motor 30 and transmits the shaft output torque to the respective rear wheels 10RL and 10RR”) and transmitting the rotation to a differential device, and wherein the third braking device is disposed on the output shaft and applies a braking force to the output shaft. (suggested at least in [0054] “For example, the power transmission means 32 includes a reduction gear or a differential gear.”, further it should be noted that a singular electric motor 30 is coupled to two wheels 10RL and 10RR that must inherently include a differential device.)
In regards to Claim 3, Ohbayashi discloses the following: 
3. The electric vehicle according to claim 1, wherein the electric vehicle comprises an electric drive unit (see at least Fig. 1) including a differential device disposed parallel to an output shaft of the rotating machine, (suggested at least in [0054] “For example, the power transmission means 32 includes a reduction gear or a differential gear.”, further it should be noted that a singular electric motor 30 is coupled to two wheels 10RL and 10RR that must inherently include a differential device. It should be noted that the shafts to 10RL and 10RR are parallel with the orientation of electric motor 30, suggestive of parallel orientation claimed) a speed reducing mechanism which reduces and transmits a rotation of the output shaft to a speed reduction shaft and further reduces and transmits a rotation of the speed reduction shaft to the differential device, (see at least Fig. 1, item 32 and [0054] “power transmission means 32 that decelerates the shaft output torque of the electric motor 30 and transmits the shaft output torque to the respective rear wheels 10RL and 10RR”) and a casing housing the differential device and the speed reducing mechanism together with the rotating machine, (suggested at least in Fig. 1 that demonstrates items 30 and 32 together as a single unit that would require some meaningful case surrounding the described gears and motor in order to function.) 
Ohbayashi does not explicitly disclose the following, which is taught by Anwar: 
and wherein the third braking device is disposed on the output shaft and applies a braking force to the output shaft. (see at least Fig. 1, electromagnetic retarders 16 which are located in a power transmission path between rotating machine 24 and drive wheels 12.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the arrangement of Anwar with the invention of Ohbayashi with the motivation of proving braking devices when the electric machine is unable to generate a desired amount of braking energy in which to stop the vehicle. (Anwar, [0006])
In regards to Claim 4, Ohbayashi discloses the following: 
4. The electric vehicle according to claim 1, wherein the electric vehicle comprises an electric drive unit (see at least Fig. 1) including a differential device disposed parallel to an output shaft of the rotating machine, (see at least Fig. 1, item 32 and [0054] “power transmission means 32 that decelerates the shaft output torque of the electric motor 30 and transmits the shaft output torque to the respective rear wheels 10RL and 10RR”) a speed reducing mechanism which reduces and transmits a rotation of the output shaft to a speed reduction shaft and further reduces and transmits a rotation of the speed reduction shaft to the differential device, (see at least Fig. 1, item 32 and [0054] “power transmission means 32 that decelerates the shaft output torque of the electric motor 30 and transmits the shaft output torque to the respective rear wheels 10RL and 10RR”) and a casing housing the differential device and the speed reducing mechanism together with the rotating machine, (suggested at least in Fig. 1 that demonstrates items 30 and 32 together as a single unit that would require some meaningful case surrounding the described gears and motor in order to function.) 
Ohbayashi does not explicitly disclose the following, which is taught by Anwar:
and wherein the third braking device is disposed on the speed reduction shaft and applies a braking force to the speed reduction shaft. (see at least Fig. 1, electromagnetic retarders 16 which are located in a power transmission path between rotating machine 24 and drive wheels 12.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the arrangement of Anwar with the invention of Ohbayashi with the motivation of proving braking devices when the electric machine is unable to generate a desired amount of braking energy in which to stop the vehicle. (Anwar, [0006])
In regards to Claims 5-8, Ohbayashi does not explicitly disclose the following, which is taught by Anwar: 
The electric vehicle according to claims 1-4, wherein the third braking device is an electromagnetic retarder generating a braking force from an eddy current generated by an electromagnetic induction action. (see at least Fig. 1, electromagnetic retarders 16)
At the time of filing, it would have been obvious to a person of ordinary skill to include the arrangement of Anwar with the invention of Ohbayashi with the motivation of proving braking devices when the electric machine is unable to generate a desired amount of braking energy in which to stop the vehicle. (Anwar, [0006])
In regards to Claims 9-16, Ohbayashi discloses the following: 
The electric vehicle according to claim 1-8, comprising a brake control device determining whether a regenerative control of the rotating machine is available and controlling the rotating machine and the third braking device such that the rotating machine generates the regenerative brake force when the regenerative control is available and that the third braking device generates the braking force when the regenerative control is unavailable.
(see at least [0016] “braking control unit that compensates braking forces, which correspond to the decrease of the first wheel braking forces, by the third wheel braking forces of the third wheel braking force generating unit, when the first wheel braking forces is decreased due to the deterioration of the conversion efficiency to electrical energy”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
February 11, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669